DETAILED ACTION
Status of Claims
This is the first office action in response to the applicant’s arguments/remarks made in an amendment filed on 08/18/2021.
Claims 1-2, 6-7, 14-17, and 20 have been amended.
Claims 1-20 are currently pending and have been examined. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 08/18/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





   Response to Arguments/Remarks
35 U.S.C. § 101:
The applicant contends that the amended claims of the instant application are clearly integrated into a practical application. The examiner agrees, and the rejection under 35 U.S.C. § 101 has been withdrawn .
. 
35 U.S.C. § 103:
Herder (US 20190356491 A1) discloses a system to authenticate a transaction associated with a user via receiving an endorsement as well as collecting the user’s biometric data. Tussy (US 20180181737 A1) discloses a system that authenticates a transaction or an access request associated with a user via collecting data points, such as biometric and location. A risk metric is generated based on the collected data points. Clark (US 20160253663 A1) discloses authenticating a transaction via receiving a signed endorsement and validating a balance. Landrock (US 10581612 B2) discloses a system for authenticating and validating transactions and messages associated with a user and for signing the message by a signature creation device after it is authenticated.  
In response to the applicant’s argument that the Office’s conclusion of obviousness is based on improper hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Furthermore, Winklevoss (US 9892460 B1) discloses applying a cryptographic digital signature by a second server (i.e., an isolated computer) by using a private key (see Figs. 4C-4D, and col. 31, line 43 – col. 32, line 38.)
The applicant’s amendments have overcome the 35 U.S.C. § 103 rejection. However, there are new grounds of rejection necessitated by the applicant’s amendments as detailed on the U.S.C. § 103 section.

Claim Objections
Claims 3-4, 8-9, and 16-17 are objected to because of the following informalities:  
Claim 4 recites “wherein receiving each mobile device comprises.” The word “receiving” should be corrected to “registering.” 
each mobile device performed … the registration request associating the user with each mobile device”; claim 4 recites “ wherein receiving each mobile device comprises: assigning, to each mobile device”; claim 8 recites “the registering of each mobile device performed … the registration request associating the user with each mobile device”; claim 9 recites “wherein registering each mobile device comprises … a required status or a non-required status to each mobile device”; claim 16 recites “the registering of each mobile device performed … the registration request associating the user with each mobile device”; claim 17 recites “wherein register each mobile device comprises: assigning … to each mobile device.” The phrase “each mobile device” should be corrected to “each mobile device of the one or more mobile devices,” so that it is clearer that each mobile device is from “the one or more mobile devices.”
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: 
a risk analysis module in claims in claims 14, 16, and 20.

The specification describes: “The risk analysis module 104 performs a risk-based review of communications (endorsements, approvals) of cryptoasset transactions before the transactions can be performed. The risk analysis module 104 is illustrated and described in more detail with reference to FIG. 1 and can be implemented in hardware or software. The risk analysis module 104 is communicably coupled to the server computer 102” (see paragraph [0104] of the publication). The specification does not recite sufficient structure to perform recited function. Furthermore, it is unclear whether the risk analysis module is an integrated hardware, a firmware, or a software application.
If the applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more computer processors communicably coupled to the first server computer and configured to: generate a risk metric based on the plurality of data points”; claim 6 recites “generating, by one or more computer processors, a risk metric based on the plurality of data points.” It is unclear which specific server(s)/device(s) of the cryptoasset custodial system comprise the one or more computer processors. The other steps of these claims are performed by specific servers/devices of the cryptoasset custodial systems. The cryptoasset custodial system comprises a online sever, a relay server, a HSM, a risk analysis module, and a data storage facility (see Fig. 1 of the publication). The specification describes: “In some embodiments, each transaction submitted by a customer of the cryptoasset custodial system 100 will go through the risk analysis module 104, which may be partially or fully automated. For example, with some embodiments of the cryptoasset custodial system 100, automated risk analysis software can make a decision on whether a proposed transaction is 
Claims 3-5, 8, and 12-13 are rejected for the same reason analyzed above because they recite the steps that are performed by the one or more processors. 
Claims 9 and 17 recite “assigning, by the cryptoasset custodial system, to each mobile device, a required status or a non-required status.” It is unclear which server/device of the cryptoasset custodial system assigns status to mobile devices. The other steps of claims that they depend on are performed by specific servers/devices of the cryptoasset custodial systems.
Claim 14 recites “one or more computer processors of a first server computer, a risk analysis module, and a second server computer of a cryptoasset custodial system.” It is unclear whether one or more processors are included in each of a first server computer, a risk analysis module, and a second server computer, or only in a cryptoasset custodial system. Furthermore, the specification does not disclose that a risk analysis module comprises a computer processor. 
Claims 14, 16, and 20 recite a risk analysis module to generate a risk metric, to register mobile devices, to detect a mismatch, and to update the risk metric. These limitations have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a generic placeholder “a risk analysis module,” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

Claims 15, 16, and 20 recite that steps in the claims are performed by the one or more computer processors and by the second server computer or the risk 
	Claims 2-5, 7-13, and 15-20 are rejected because they depend on the rejected independent claims 1, 6, and 14, respectively.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-8, 10-11, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herder et al. (US 20190356491 A1) in view of Tussy (US 20180181737 A1), and further in view of Clark et al. (US 20160253663 A1) and  Winklevoss et al. (US 9892460 B1).
Claims 1, 6, and 14:
Herder et al. discloses the following:
a.	transmit an endorsement request for a cryptoasset transaction to be performed by the server computer, the endorsement request transmitted to a user device associated with a user, configured to prompt the user, and confirm the cryptographic endorsement of the cryptoasset tranasaction. (See Figs. 15-17; 
b.	receive a plurality of data points collected from the user device, the plurality of data points comprising a biometric data point and an amount of the cryptoasset transaction. (See Figs. 15-17; Fig. 19; paragraph [0175]; paragraph [0177]; and paragraph [0179], “[i]n block 1702, the transaction is confirmed with the user to verify that the transaction being approved is the transaction that is intend by the user, e.g., to confirm that the transaction amount and other party are correct. Upon confirming the transaction, user authentication is performed in accordance with blocks 1703-1707. Specifically, in block 1703, biometric and any other information required for authentication [e.g., a user identifier, in some embodiments] is captured from the user.”)
c.	receive a cryptographic endorsement of the cryptoasset transaction from the user device. (See Figs. 15-17; Fig. 19; paragraph [0175]; paragraph [0177]; and paragraph [0179], “[i]n block 1702, the transaction is confirmed with the user to verify that the transaction being approved is the transaction that is intend by the user, e.g., to confirm that the transaction amount and other party are correct. Upon confirming the transaction, user authentication is performed in accordance with blocks 1703-1707. Specifically, in block 1703, biometric and any other information required for authentication [e.g., a user identifier, in some embodiments] is captured from the user.”)
apply a cryptographic digital signature to the cryptoasset transaction based on the generated biometric information associated with the cryptographic endorsement, using a cryptographic key that is stored in a secure enclave. (See paragraph [0136], “[f]or example, the record may characterize a public/private key pair for performing an asymmetric encryption algorithm as known in the art. The public key may be stored directly in the record, while the private key may be the secret number characterized by the biometric public key 37”; paragraph [0164], “[i]n embodiments, the local device or central server may be configured with a secure enclave [e.g., a hardware root of trust] where operations of the present invention [e.g., capturing biometric data, generating/extracting keys, encrypting/decrypting data, and signing transactions] may be securely performed”; Fig. 19; and paragraph [0179], “[t]he requested transaction is then signed with the secret key in block 1709. In block 1710, the signed transaction is submitted to a transaction processor.”)
e.	 one or more computer processors communicably coupled to the server computer. (See Fig. 2; Fig. 12; paragraphs [0086]-[0088]; and paragraphs [0157].)
f.	a policy associated with the cryptoasset transaction. (See paragraphs [0184]-[0186], “[i]n one exemplary embodiment, a time lock is implemented using a pay-to-script-hash [P2SH]. The P2SH is configured to enable the original currency owner A to access the funds OR to enable a secondary [beneficiary] owner to access the funds. However, the secondary [beneficiary] owner is restricted such that he/she may only access the funds after 
Herder et al. does not explicitly disclose the following:
prompt the user device to sign a cryptographic endorsement of the cryptoasset transaction using a private key associated with the user device;
a plurality of data points collected from one or more mobile devices communicably coupled to the user device and associated with the user; 
generate on a risk metric based on the plurality of data points, the risk metric indicating a risk of accepting the cryptographic endorsement of the cryptoasset transaction from the user device in accordance with a policy retrieved from a vault associated with the cryptoasset transaction; and
a second server computer communicably coupled to the first server computer and configured to apply a cryptographic digital signature to the cryptoasset transaction based on the generated risk metric associated with the cryptographic endorsement, using a cryptographic key that is inaccessible by devices external to the second sever computer, the devices external to the second server computer including at least the user device, the first server computer, and one or more computer processors/the risk analysis module.
However, Tussy discloses the following:
a.	receive a plurality of data points collected from one or more mobile devices communicably coupled to the user device and associated with the user. (See Fig.1; paragraph [0044], “[t]he user may also wear or hold any number of other devices. For, example, the user may wear a watch 130 containing one or 
b.	generate on a risk metric based on the plurality of data points, the risk metric indicating a risk of accepting the cryptographic endorsement of the transaction from the user device in accordance with a policy retried from a vault associated with the transaction. (See paragraphs [0092]-[0094]; paragraphs [0098]-[0099], “[t]he level of correspondence required to determine that the enrollment information sufficiently corresponds with the authentication information in the login attempt may be set in advance…. The required level of correspondence may be static or elastic based on the established thresholds.… In one embodiment, the authentication server 120 may require a 99.9% match rate as the level of correspondence when the GPS information of the mobile device corresponds with the location of the user's home or other authorized location[s]”; paragraphs [0123]-[0126], “[t]he accuracy meter 1026 may show a user a match rate [graphical, alpha, or numerical] of a predetermined number of images obtained during the authentication process. The accuracy meter can be represented on the display in a variety of ways including numeric percentages, color representation, graphical, and the like. A combination of representations 
c.	authenticating the cryptographic transaction based on the generated risk metric associated with the transaction. (See paragraph [0155], “[i]f the pattern is not a match, or does not meet a match threshold level, then the authentication process may fail [access denied] or the account access or transaction amount may be limited,” and paragraphs [0244]-[0248], “[t]he authentication server may then authenticate the identity of the user and confirm that the user wishes to authorize the transaction on his or her account if the device information, authentication images and/or biometrics, and authentication movement correspond with the enrollment device information, the enrollment images and/or biometrics, and the enrollment movement. The authentication server then transmits an authorization message to the Gateway.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject 
The combination of Herder et al. and Tussy discloses the claimed invention but does not explicitly disclose the following:
prompt the user device to sign a cryptographic endorsement of the cryptoasset transaction using a private key associated with the user device; and
a second server computer communicably coupled to the first server computer and configured to apply a cryptographic digital signature to the cryptoasset transaction, using a cryptographic key that is inaccessible by devices external to the second sever computer, the devices external to the second server computer including at least the user device, the first server computer, and one or more computer processors/the risk analysis module.
Clark et al. discloses prompting the user device to sign an endorsement of the transaction using a private key associated with the user device. (See Fig.1; paragraphs [0015]-[0016]; and paragraphs [0038]-[0042], “the transaction signing module [TSM] 102 may be stored on a computer readable medium of the user device 32 [e.g., a chip card] and can [with a data processor [not shown in FIG. 1]] sign the transaction data [e.g., at least the user's public key, the merchant's public key, and the transaction amount] in the user device 32 using its private key 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Herder et al. and Tussy by the Clark et al. disclosure. One of ordinary skill in the art would have been motivated to sign the endorsement with a private key associated with the user device in order to make the endorsement more secure. The signature on the endorsement guarantees the authentication of the endorsement.
The combination of Herder et al., Tussy, and Clark et al. discloses the claimed invention but does not explicitly disclose a second server computer communicably coupled to the first server computer and configured to apply a cryptographic digital signature to the cryptoasset transaction, using a cryptographic key that is inaccessible by devices external to the second sever 
Winklevoss et al. discloses a second server computer (i.e., an isolated computer) communicably coupled to the first server computer (i.e., a networked computer) and configured to apply a cryptographic digital signature to a transaction, using a cryptographic key that is inaccessible by devices external to the second server. (See Figs. 4C-4D; col 22, lines 36-60, “[n]etworked computer 20 and isolated computer 30 may be located in close proximity to each other, as in the same room, or may be located in separate locations within secure location 10. It will be appreciated by those in the art that secure location 10 may comprise a plurality of secure locations. In embodiments, isolated computer 30 may be located in a Faraday cage 50. The Faraday cage 50 may prevent electronic eavesdropping or interference from electromagnetic waves. In alternative embodiments, the functions ascribed above to networked computer 20 and isolated computer 30 may be performed by one or more networked and/or isolated computers at one or more locations”; col 28, lines 37-40, “FIG. 5A illustrates an exemplary embodiment of a process for creating digital wallets and storing their keys. In a step S02 one or more digital wallets may be created using one or more isolated wallet computers 30′. In a step S04, the public and private keys associated with the created digital wallets may be obtained using one or more isolated wallet computers 30′”; col 31, line 43 – col. 32, line 38, “[a] non-networked, isolated computer may contain one or more complete wallets, which 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Herder et al., Tussy, and Clark et al. by the Winklevoss et al. disclosure. One of ordinary skill in the art would have been motivated to sign the transaction by using a separated server/device and to keep the cryptographic key inaccessible by external devices in order to store the sensitive information in a safe and secure environment, so as to prevent the sensitive data from being hacked or accessed by an unauthorized user and/or device.
Claims 1, 6, and 14 recite “the plurality of data points (…) comprising a biometric data point and an amount of the cryptoasset transaction.” This describes characteristics of the data points. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship 

Claims 2, 7, and 15:
Herder et al. in view of Tussy, Clark et al., and Winklevoss et al. discloses limitations shown above.
Herder et al. discloses receiving the cryptographic endorsement of the cryptoasset transaction, responsive to authenticating of user biometric data; and generating the cryptographic key associated with the cryptoasset transaction by a secure enclave. (See Figs. 15-17; Fig. 19, paragraph [0175]; paragraph [0177]; paragraph [0179]; and paragraph [0169].)
Tussy discloses the risk metric, responsive to the risk metric being below a threshold risk metric. (See paragraphs [0098]-[0105].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Tuessy in the Herder et al. system. Moreover, in order to enhance the transaction authentication process, one of ordinary skill in the art would have been motivated to generate a risk metric based on the plurality of collected data points from one or more mobile devices coupled with the user device, so that the user and the transactions can be validated based on the more accurate risk analysis resulting from the collected data points of different devices.  
the second server/device communicably coupled to the first server/device via a relay server (see col 31, line 31 – col 32, line 38); and generate a cryptographic key associated with the cryptoasset transaction and usable to control access to the blockchain (see col 17, line 58 – col 18, line 2, col 21, line 50 – col 22, line 3)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Herder et al. and Tussy by the Winklevoss et al. disclosure. One of ordinary skill in the art would have been motivated to generate the keys via an isolated server in order to keep the sensitive information in a safe and secure environment, so as to prevent the sensitive data from being hacked or accessed by an unauthorized user and/or device.

Claims 3, 8, and 16:
Herder et al. in view of Tussy, Clark et al., and Winklevoss et al. discloses limitations shown above.
Herder et al. discloses a cryptoasset custodial system. (See Figs. 15-17; paragraph [0175]; and paragraph [0177].)
Tussy further discloses that register each mobile device of the one or more mobile devices on the […] system prior to receiving the plurality of data points, the registering of each mobile device performed responsive to receiving, by the first server computer, a registration request from the user device, the registration request associating the user with each mobile device. (See Fig. 5 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Tuessy in the Herder et al. system. Moreover, in order to enhance the transaction authentication process, one of ordinary skill in the art would have been motivated to register devices for collecting data points to authenticate the user, so that the user and the transactions can be validated based on the more accurate risk analysis resulting from the collected data points of the registered devices.  

Claims 10 and 18:
Herder et al. in view of Tussy, Clark et al., and Winklevoss et al. discloses limitations shown above.
Tussy further discloses wherein a mobile device of the one or more mobile devices is a smartwatch or a fitness tracker associated with the user, and wherein the plurality of data points comprises a geographical location of the smartwatch or the fitness tracker measured by a global positioning system receiver of the smartwatch or the fitness tracker. (See paragraph[0044], “[t]he user may also wear or hold any number of other devices. For, example, the user may wear a watch 130 containing one or more cameras 134 or biosensors disposed on the watch”; paragraph [0099]; and paragraph [0111], “[t]he system therefore provides enhanced security for authenticating a user who has a mobile device. As explained above, the system may use at least any one or more of the following in any number of combinations to securely authenticate the user: physical device verification, mobile network verification, facial recognition including the size of the face in the image, a face detected in every frame during the movement, accelerometer information, gyroscope information, magnetometer information, pixels per square inch, color bits per pixel, type of image, user entered code or pattern, and GPS information.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Tuessy in the Herder et al. system. Moreover, in order to enhance the transaction authentication process, one of ordinary skill in the art would have been motivated to collect the data points via different types of mobile devices to authenticate the user, so that the user and the transactions can be validated based on the more accurate risk analysis resulting from the collected data points of different devcies.   
Claims 10 and 18 recite “wherein the plurality of data points comprises a geographical location of the smartwatch or the fitness tracker measured by a 

Claims 11 and 19:
Herder et al. in view of Tussy, Clark et al., and Winklevoss et al. discloses limitations shown above.
Tussy further discloses wherein the plurality of data points comprises at least one of: an identification number of a mobile device of the one or more mobile devices; an altitude of the mobile device relative to sea level measured by the mobile device; a service set identifier of a wireless network that the mobile device is connected to; or a Bluetooth device address of the mobile device. (See 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the subject matter of Tuessy in the Herder et al. system. Moreover, in order to enhance the transaction authentication process, one of ordinary skill in the art would have been motivated to collect the device identification information as one type of the data points to authenticate the user, so that the user and the transactions can be validated based on the more accurate risk analysis resulting from the collected data points.  
Claims 11 and 19 recite “wherein the plurality of data points comprises at least one of: an identification number of a mobile device of the one or more mobile devices; an altitude of the mobile device relative to sea level measured by the mobile device; a service set identifier of a wireless network that the mobile device is connected to; or a Bluetooth device address of the mobile device.” This describes characteristics of the data points. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. Therefore, these claims recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention .

Claims 4, 9, 12, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herder et al. (US 20190356491 A1) in view of Tussy (US 20180181737 A1), and further in view of Clark et al. (US 20160253663 A1), Winklevoss et al. (US 9892460 B1), and Voege et al. (US 20160189134 A1).
Claims 4, 9 and 17:
Herder et al. in view of Tussy, Clark et al., and Winklevoss et al. discloses limitations shown above.
Tussy discloses receive a plurality of data points collected from one or more mobile devices communicably coupled to the user device and associated with the user. (See Fig.1; paragraphs [0044]-[0047]; and paragraphs [0246]-[0248].)
None of Herder et al., Tussy, Clark et al., and Winklevoss et al. explicitly discloses assigning, to each mobile device, a required status or a non-required status, such that a particular data point is collected from a mobile device of the 
Voege et al. discloses assigning, to each mobile device, a required status or a non-required status, such that a particular data point is collected from a mobile device of the one or more mobile devices, wherein the mobile device is assigned the required status. (See paragraphs [0019]-[0021], “[f]or example, the biometric signals may be heat, heart rate, blood pressure, and/or the like being collected by sensors on the payment device, such as a ring, watch, glasses, and/or pants, which may be worn by the user. In some embodiments, a user may have a smart ring which could read biometric data while being worn by the user and have the biometric data authorize the user to perform a transaction”; paragraph [0052]; and paragraph [0061], “[i]n some embodiments, the device may be configured as a payment device by registering the device with a payment provider. The registration may be held or stored on a server, such as third-party device 108 and/or network-based security system 110 of FIG. 1.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Herder et al., Tussy, Clark et al., and Winklevoss et al. by the Voege et al. disclosure. In order to enhance the transaction authentication process, one of ordinary skill in the art would have been motivated to collect a particular data point from a mobile device to authenticate the user, so that the user and the transactions can be validated based on the more accurately collected user and device data.

Claims 12 and 20:
Herder et al. in view of Tussy, Clark et al., and Winklevoss et al. discloses limitations shown above.
Tussy discloses receive a plurality of data points collected from one or more mobile devices communicably coupled to the user device and associated with the user; updating, by the one or more computer processors, the risk metric responsive to detecting a mismatch of collected data and stored data. (See Fig.1; paragraphs [0044]-[0047]; paragraphs [0092]-[0094]; paragraphs [0098]-[0104]; paragraphs [0123]-[0126]; paragraph [0155]; and paragraphs [0246]-[0248].)
None of Herder et al., Tussy, Clark et al., and Winklevoss et al. explicitly discloses detecting, by the one or more computer processors, a mismatch between a first data point of the plurality of data points and a second data point of the plurality of data points, the first data point collected from a first mobile device of the one or more mobile devices and the second data point collected from a second mobile device of the one or more mobile devices; and updating, by the one or more computer processors, the risk metric responsive to detecting the mismatch.
Voege et al. discloses detecting, by the one or more computer processors, a mismatch between a first data point of the plurality of data points and a second data point of the plurality of data points, the first data point collected from a first mobile device of the one or more mobile devices and the second data point collected from a second mobile device of the one or more mobile devices; and updating, by the one or more computer processors, the risk metric responsive to detecting the mismatch. (See paragraph [0021], “[i]n some examples, the system may monitor biometric signals of several devices and check for anomalies. For example, a shirt and a ring may detect blood pressure X while a watch may detect blood pressure Y. The system may recognize that the difference in blood pressure between X and Y are sufficiently beyond standard deviations to deactivate, de-authorize, and/or de-authenticate the watch”; and paragraphs [0058]-[0059].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Herder et al., Tussy, Clark et al., and Winklevoss et al. by the Voege et al. disclosure. In order to enhance the transaction authentication process, one of ordinary skill in the art would have been motivated to compare the data points from different devices to evaluate the risk, so that the user and the transactions can be validated based on the more accurate risk analysis resulting from the collected data points of different devices.  

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Herder et al. (US 20190356491 A1) in view of Tussy (US 20180181737 A1), and further in view of Clark et al. (US 20160253663 A1), Winklevoss et al. (US 9892460 B1), and BERMUDEZ-CISNEROS et al. (US 20190347666 A1).


Claim 5:
Herder et al. in view of Tussy, Clark et al., and Winklevoss et al. discloses limitations shown above.
Tusse discloses generate a graphical visualization. (See paragraphs [0092]-[0094]; paragraphs [0098]-[0099]; paragraphs [0123]-[0126]; and paragraph [0155].)
None of Herder et al., Tussy, Clark et al., and Winklevoss et al. discloses the graphical visualization comprising a trend of the plurality of data points, and determining the expected values of the plurality of data points based on the trend.
However, BERMUDEZ-CISNEROS et al. discloses the [authentication platform] comprising a trend of the plurality of data points, and determining the expected value of the plurality of data points based on the trend. (See paragraph [0019], “the authentication platform may receive a request associated with a high-risk transaction involving the user account. In this case, the authentication platform may use a machine learning model [referred to herein as a data model] to determine a risk score indicating a likelihood of the request being made by an unauthorized user. The data model may determine the risk score based on trends associated with fraudulent transactions and/or legitimate transactions, as described further herein,” and paragraphs [0031]-[0032].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Herder et al., Tussy, Clark et al., and Winklevoss et al. by the BERMUDEZ-

Claim 13:
Herder et al. in view of Tussy, Clark et al., and Winklevoss et al. discloses limitations shown above.
Herder et al. discloses cryptographic endorsement. (See Figs. 15-17; Fig. 19; paragraph [0175]; paragraph [0177]; and paragraph [0179].)
Tusse discloses generate a risk metric. (See paragraphs [0092]-[0094]; paragraphs [0098]-[0099]; paragraphs [0123]-[0126]; and paragraph [0155].)
None of Herder et al., Tussy, Clark et al., and Winklevoss et al. discloses: extracting, by the one or more computer processors, a feature vector based on the plurality of data points; and generating, by the one or more computer processors, the risk metric based on the feature vector, the one or more computer processors trained, using machine learning, to indicate the risk of accepting the cryptographic endorsement based on whether the plurality of data points matches the expected values of the plurality of data points.
However, BERMUDEZ-CISNEROS et al. discloses extracting, by the one or more computer processors, a feature vector based on the plurality of data points; and generating, by the one or more computer processors, the risk metric based on the feature vector, the one or more computer processors trained, using machine learning, to indicate the risk of accepting the [transaction] based on whether the plurality of data points matches the expected values of the plurality of data points. (See paragraph [0004]; paragraph [0019], “the authentication platform may receive a request associated with a high-risk transaction involving the user account. In this case, the authentication platform may use a machine learning model [referred to herein as a data model] to determine a risk score indicating a likelihood of the request being made by an unauthorized user. The data model may determine the risk score based on trends associated with fraudulent transactions and/or legitimate transactions, as described further herein”; and paragraphs [0036]-[0037].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Herder et al., Tussy, Clark et al., and Winklevoss et al. by the BERMUDEZ-CISNEROS et al. disclosure. In order to enhance the transaction authentication process, one of ordinary skill in the art would have been motivated to train the module based on the feature vector to obtain the predicted results, so that the system can determine whether the transactions associated with a user account are fraudulent or legitimate by the trained module.

Conclusion
The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Agrawal et al. (US 20200380523 A1) discloses that a system uses context data provided by supplemental devices to reduce false declines during transaction authorization.
Kirsch (US 20150088754 A1) discloses authenticating a transaction based on the received responses from one or more devices associated with a user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/C.D./Examiner, Art Unit 3685     

/JAY HUANG/Primary Examiner, Art Unit 3685